United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Hammerschmidt et al.		:
Application No. 16/165,565			:		Decision on Petition
Filing Date: October 19, 2018		:				
Attorney Docket No. INF-2017P51109US	:


This is a decision on the petition under 37 C.F.R. § 1.55(f) filed November 22, 2021, for acceptance of a certified copy of a foreign application submitted under 35 U.S.C. § 119(a)-(d).  

The petition is GRANTED.

A grantable petition under 37 C.F.R. § 1.55(f) must include:
	
(1)	A certified copy of the foreign application, unless previously filed,
(2)	A showing of good and sufficient cause for the delay in the submission of the certified copy, and
(3)	The petition fee set forth in 37 C.F.R. § 1.17(g).

As to item (1), the petition includes a certified copy of the Application No. 102017124542.1 filed in Germany on October 2, 2017.  

As to item (2), Applicant has provided a sufficient explanation of the cause of the delay.

As to item (3), the petition includes the required $220 petition fee.

In view of the prior discussion, the requirements set forth in 37 C.F.R. § 1.55(f) have been satisfied, and the late certified copy of the foreign application is accepted.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions